DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 8/5/2021 is acknowledged.
Applicant amended claims 8, 12, and 21.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2020/0365733) (hereafter Song), in view of Yamaguchi et al. (US 2019/0207009) (hereafter Yamaguchi).
Regarding claim 8, Song discloses a method for forming a semiconductor structure, comprising: 
forming a fin 15 (Fig. 19, paragraph 0030) over a substrate 10 (Fig. 19, paragraph 0090); 
forming a dummy gate 24 (Fig. 19, paragraph 0090) over the fin 15 (Fig. 19); 
forming a spacer (SP1-SP3 in Fig. 20, paragraph 0095) on a sidewall of the dummy gate 24 (Fig. 20); 
removing (see Fig. 25, paragraph 0103) the dummy gate 24 (Fig. 24) to expose a first portion (portion of 10 vertically below GTR in Fig. 25) of the substrate 10 (Fig. 25); 
forming a ferroelectric layer 36 (Fig. 27, paragraph 0104) on the first portion (portion of 
doping (see paragraph 0107, wherein “the ferroelectric layer 36 may be doped with an impurity and annealed”) the ferroelectric layer 36 (Fig. 27) with a dopant;
forming a metal gate layer 38 (Fig. 27, paragraph 0108) over the ferroelectric layer 36 (Fig. 27); and 
crystallizing (see paragraph 0107, wherein “At least a portion of the ferroelectric layer 36 may be converted from an amorphous phase into a crystalline (orthorhombic) phase by the impurity doping and/or annealing.”) the ferroelectric layer subsequent to forming the metal gate layer over the ferroelectric layer.  
Song does not disclose crystallizing the ferroelectric layer subsequent to forming the metal gate layer over the ferroelectric layer.  
Yamaguchi discloses crystallizing (see paragraph 0127, wherein “the heating is performed with the metal film MF1 being formed over the amorphous HfO.sub.2 film to increase the likelihood of formation of orthorhombic crystal grains in the ferroelectric film HK2”) the ferroelectric layer (HK2 in Fig. 2, paragraph 0127) subsequent to forming the metal gate layer (MF1 in Fig. 2, paragraph 0127) over the ferroelectric layer (HK2 in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include crystallizing the ferroelectric layer subsequent to forming the metal gate layer over the ferroelectric layer, as taught by Yamaguchi, since, by forming the metal film MF1 (Yamaguchi, Fig. 2, paragraph 0127), the ratio of the orthorhombic crystal grains to all the crystal grains included in the ferroelectric film HK2 (Yamaguchi, Fig. 2, paragraph 0127) is increased to thus allow the ferroelectric film HK2 (Yamaguchi, Fig. 2, paragraph 0127) to be polarized at a low voltage such that this can reduce (Yamaguchi, paragraph 0127) the power consumption of the memory cell MC1 (Yamaguchi, Fig. 2, paragraph 0127).
Regarding claim 9, Song further discloses the method of Claim 8, wherein the 
Regarding claim 10, Song further discloses the method of Claim 8, wherein crystallizing the ferroelectric layer (see paragraph 0107, wherein “650 to 1,000°C”) comprises elevating a temperature to a range of from about 6500C to about 9500C.  
Regarding claim 13, Song further discloses the method of Claim 8, wherein the metal gate layer 38 (Fig. 27, paragraph 0108) is formed after doping (see paragraph 0107, wherein “the ferroelectric layer 36 may be doped with an impurity and annealed”) the ferroelectric layer.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yamaguchi as applied to claim 8 above, and further in view of Karpov et al. (US 2020/0066511) (hereafter Karpov).
Regarding claim 12, Song in view of Yamaguchi discloses the method of Claim 8, however Song and Yamaguchi do not disclose forming the ferroelectric layer and doping the ferroelectric layer comprise performing a plurality of atomic layer deposition (ALD) cycles.  
Karpov discloses forming the ferroelectric layer and doping the ferroelectric layer (“hafnium oxide film” in paragraph 0050) comprise performing a plurality (see paragraph 0050, wherein “ALD processes”) of atomic layer deposition (ALD) cycles.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song in view of Yamaguchi to form the ferroelectric layer and doping the ferroelectric layer comprise performing a plurality of atomic layer deposition (ALD) cycles, as taught by Karpov, since ALD films (Karpov, paragraph 0020) .

Allowable Subject Matter
1. 	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 11 would be allowable because a closest prior art, Song et al. (US 2020/0365733), discloses the temperature range (see paragraph 0107, wherein “650 to 1,000°C”) allows a first portion (see paragraph 0107, wherein “At least a portion of the ferroelectric layer 36 may be converted from an amorphous phase into a crystalline (orthorhombic) phase by the impurity doping and/or annealing.”) of hafnium oxide-based material converted into orthorhombic phase but fails to disclose a second portion of 3hafnium oxide-based material converted into monoclinic phase, and a third portion of hafnium oxide-based material converted into tetragonal phase, wherein the first portion is greater than the second portion, the second portion is greater than the third portion. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: a second portion of 3hafnium oxide-based material converted into monoclinic phase, and a third portion of hafnium oxide-based material converted into tetragonal phase, wherein the first portion is greater than the second portion, the second portion is greater than the third portion in combination with other elements of the base claims 10 and 8. 

Claims 14-27 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Song et al. (US 2020/0365733), discloses forming a first 
In addition, a prior art, Yamaguchi et al. (US 2019/0207009), discloses converting amorphous hafnium oxide (“non-crystalline (amorphous) state” in paragraph 0127) of the ferroelectric stack (HK1 and HK2 in Fig. 2, paragraph 0104) into a first portion (“orthorhombic crystal phase” in paragraph 0123) of hafnium oxide with orthorhombic phase, a second portion (portion of monoclinic crystal phase of “both of the monoclinic crystal phase and the tetragonal crystal phase” in paragraph 0121) of hafnium oxide with monoclinic phase, and a third portion (portion of tetragonal crystal phase of “both of the monoclinic crystal phase and the tetragonal crystal phase” in paragraph 0121) of hafnium oxide with tetragonal phase but fails to disclose a volume of the first portion is greater than a volume of the second portion, and the volume of the second portion is greater than a volume of the third portion. Additionally, the prior art does not teach or suggest a method for forming a semiconductor structure, comprising: a volume of the first portion is greater than a volume of the second portion, and the volume of the second portion is greater than a volume of the third portion in combination with other elements of claim 21.

A closest prior art, Song et al. (US 2020/0365733), discloses a method for forming a 
In addition, a closest prior art, Song et al. (US 2020/0365733), discloses a method for forming a semiconductor structure, comprising: forming a source region (first 50 from the left corner of Fig. 22, paragraph 0100) proximal to a first side (left corner of 10 in Fig. 22) of the substrate 10 (Fig. 22, paragraph 0090); forming a drain region (second 50 from the left corner of Fig. 22, paragraph 0100) apart from the source region (first 50 from the left corner of Fig. 22); and forming a gate 38 (Fig. 27, paragraph 0049) over an area (region between the first 50 and the second 50 from the left corner of Fig. 27) between the source region (first 50 from the left corner of Fig. 27) and the drain region (second 50 from the left corner of Fig. 27), comprising: forming a spacer (SP1-SP3 in Fig. 20, paragraph 0095) above the first side (left corner of 10 in Fig. 20) of the substrate 10 (Fig. 20); forming a ferroelectric stack 36 (Fig. 27, paragraph 0104) at least laterally surrounded by the spacer (SP1-SP3 in Fig. 27), wherein the ferroelectric stack comprises amorphous hafnium oxide (see paragraph 0107, wherein “hafnium oxide (HfO.sub.x)” and “amorphous phase”); and forming a gate material layer 40 (Fig. 27, paragraph 0108) at .

Response to Arguments
1. 	Applicant's arguments filed 8/5/2021 have been fully considered.
2. 	Applicant's arguments with respect to claims 8-10, 12, and 13 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813